Citation Nr: 0031755	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


REMAND

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 30 percent rating for PTSD, effective from March 11, 
1996, and denied his  claim for service connection for a 
cardiovascular disability.

The file indicates that the veteran is also claiming 
entitlement to VA vocational rehabilitation benefits.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became effective.  This liberalizing law is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran has indicated in his medical history and in his 
RO hearing testimony that he received VA and private medical 
treatment for heart problems, include hospitalization for 
heart surgery in December 1995 at a VA medical hospital in 
Ann Arbor, Michigan, and psychiatric counseling at several VA 
and private facilities.  The veteran had also mentioned that 
he received consultation for his heart condition from the 
head surgeon of the medical school at the University of 
Michigan and treatment for heart murmur in Long Beach, 
California, and also by the medical provider for the unified 
school district of Los Angeles, where he reportedly worked as 
a schoolteacher from 1979 to 1989.  Additionally, he reported 
receiving psychiatric counseling at a VA facility in 
Riverside, California, and private counseling from a provider 
in San Bernardino, California.  However, apart from the 
veteran's service medical and personnel records and the 
records of VA psychiatric hospitalization from December 1995 
to January 1996 (which make only oblique reference to his 
heart surgery in December 1995), these potentially relevant 
records were not obtained and associated with claims file. 

The Board further notes that the report of the veteran's VA 
medical examination of February 1997 is inadequate because it 
does not include an opinion with respect to the etiology of 
the veteran's cardiovascular disability.  In this regard, in 
oral testimony presented at his August 1997 RO hearing, he 
reported that he sustained shrapnel injury of his heart 
during combat service in Vietnam.  However, this history was 
not addressed by the VA examiner.  Furthermore, the veteran's 
service medical records (which were not associated with his 
claims file until January 1998) and his records of prior 
treatment for heart problems were not available for the VA 
physician to review in February 1997.  Similarly, the report 
of the VA psychiatric examination of February 1997 is 
inadequate for rating purposes because the veteran's records 
of prior treatment for his psychiatric problems were not 
available for review by the examining psychiatrist.  
Additionally, the aforementioned VA psychiatric examination 
was nearly four years ago.  

The Board also notes that in the written argument of 
November 2000, the veteran's representative alleged that a 
total rating based on unemployability due to service-
connected disability is warranted.  This claim has not been 
adjudicated by the RO.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should provide the veteran 
with the appropriate form to claim 
entitlement to a total rating based on 
unemployability due to service-connected 
disability, and request him to complete 
and return the form if he desires to 
claim entitlement to this benefit.

2.  The RO should also request the 
veteran to provide the names, addresses 
and approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all indicated records not 
already associated with the claims 
folder.  These should include, but not be 
limited to, those records of treatment 
received by the veteran at the VA 
facilities in Ann Arbor, Michigan, and 
Riverside, California.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide a copy of such 
records.

4.  The veteran should be requested to 
provide evidence, such as statements from 
former employers and co-workers, 
documenting the impact of his PTSD on his 
ability to work.  If requested by the 
veteran, the RO should provide the 
veteran any indicated assistance in 
obtaining such evidence. 

5.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
cardiovascular disability.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.  Based upon 
the examination results and a review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
cardiovascular disability was present in 
service, was manifested within one year 
after the veteran's discharge from 
service, is etiologically related to 
service or was caused or chronically 
worsened by the veteran's service-
connected PTSD.  The rationale for the 
opinion should also be provided.

6.  The veteran also should be provided a 
VA examination by a psychiatrist to 
determine the extent of impairment from 
his PTSD.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  With respect to each of the 
symptoms identified in the new criteria 
for evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a manifestation of the 
veteran's PTSD.  The examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
In addition, the examiner should provide 
an opinion concerning the degree of 
social and industrial impairment from the 
disability, to include whether it renders 
the veteran unemployable.  The rationale 
for each opinion expressed should also be 
provided.	

7.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

8.  Then, the RO should readjudicate the 
service connection and increased rating 
issues on appeal, to include 
consideration of the current and former 
criteria for evaluating PTSD.  If 
appropriate, the issue of entitlement to 
a total rating based on unemployability 
due to service-connected disability 
should also be adjudicated. 

9.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

